                                                Case 3:17-cv-04032-WHA Document 115 Filed 09/12/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                                                          IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8
                                               LONE STAR SILICON INNOVATIONS LLC,                        No. C 17-04032 WHA
                                           9                                                             No. C 17-04033 WHA
                                                             Plaintiff,
                                          10
                                                 v.
For the Northern District of California




                                          11
                                               NANYA TECHNOLOGY CORPORATION,
    United States District Court




                                          12   NANYA TECHNOLOGY CORPORATION
                                               USA, and NANYA TECHNOLOGY                                 ORDER FOLLOWING
                                          13   CORPORATION DELAWARE,                                     FURTHER CASE
                                                                                                         MANAGEMENT CONFERENCE
                                          14                 Defendants.
                                                                                             /
                                          15
                                               LONE STAR SILICON INNOVATIONS LLC,
                                          16
                                                             Plaintiff,
                                          17
                                                 v.
                                          18
                                               UNITED MICROELECTRONICS
                                          19   CORPORATION and UMC GROUP (USA),
                                          20                 Defendants.
                                                                                             /
                                          21
                                          22          As discussed at today’s further case management conference, plaintiff shall file an
                                          23   amended complaint to add Advanced Micro Devices, Inc. (“AMD”) (and nothing else) by
                                          24   SEPTEMBER 19. AMD and defendants have until OCTOBER 10 to file a motion opposing the
                                          25   amended complaint. Except for the limited issue of adding AMD, the above-captioned actions
                                          26   remain otherwise stayed.
                                          27          IT IS SO ORDERED.
                                          28   Dated: September 12, 2019.
                                                                                                     WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
